116 F.3d 412
Cathy FREESTONE, individually, on behalf of their minorchildren and on behalf of all others similarly situated,Susan Harrington, individually, on behalf of their minorchildren and on behalf of all others similarly situated,Sonya Madrid, individually, on behalf of their minorchildren and on behalf of all others similarly situated,Judith Rogers, individually, on behalf of their minorchildren and on behalf of others similarly situated,Esperanza Laustaunau, individually, on behalf of their minorchildren and on behalf of others similarly situated,Plaintiffs-Appellants,v.Linda J. BLESSING, Director, Arizona Department of EconomicSecurity,* Defendant-Appellee.
No. 93-16697.
United States Court of Appeals,Ninth Circuit.
June 20, 1997.

Before:  REINHARDT, THOMPSON and KLEINFELD, Circuit Judges.

ORDER

1
This case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion, Blessing v. Freestone, --- U.S. ----, 117 S.Ct. 1353, 137 L.Ed.2d 569 (1997).



*
 Pursuant to Federal Rule of Appellate Procedure 43(c), Linda J. Blessing is substituted as defendant-appellee in place of her predecessor in office, Charles E. Cowan